In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus regarding an expedited election matter. Upon consideration of the motion of Tom Taylor, d.b.a. Topcat Concrete, for leave to intervene,
IT IS ORDERED by the court that the motion for leave to intervene be, and the same is hereby, granted, effective September 15, 1994.
IT IS FURTHER ORDERED by the court that an alternative writ be, and the same is hereby, granted, effective September 15,1994, and the following expedited schedule is set for the presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
Relator shall file his brief and any evidence he intends to present on or before September 19, 1994 and respondents and intervening respondent shall file their briefs and any evidence they intend to present on or before September 22, 1994.